STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 29, 2016
              Plaintiff-Appellee,

v                                                                  No. 324423
                                                                   Wayne Circuit Court
JOHNATHON MICHAEL MCMAHEN,                                         LC No. 14-004782-FC

              Defendant-Appellant.


Before: K. F. KELLY, P.J., and FORT HOOD and BORRELLO, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial conviction of first-degree premeditated
murder, MCL 750.316(1)(a). Defendant was sentenced to a term of life imprisonment. For the
reasons set forth in this opinion, we affirm.

                                           I. FACTS

       This case arises from the disappearance of Racine Taliaferro in late April 2014. Racine
was defendant’s girlfriend and was living with him in Detroit at the time of her disappearance.
Racine’s body has never been found. Defendant was a member of the Satan’s Sidekicks
Motorcycle Club (the motorcycle club), where he was known as “John Doe” or “JD” and where
women are considered the property of men and only men can be members of the motorcycle
club. Racine was last seen with defendant at the motorcycle club headquarters at 48301 East
Davidson in Detroit in the early morning hours of April 27, 2014.

        In the early morning hours of April 27, 2014, between 1:00 a.m. and 2:00 a.m., Racine’s
close friend, Alfreda Robinson observed and heard defendant and Racine in a heated
confrontation in the motorcycle club’s restroom. At one point during the altercation the restroom
door was barricaded shut. During this physical altercation, Robinson heard Racine tell defendant
she did not want to leave the motorcycle club with him, and defendant tried to physically pull
Racine out of the motorcycle club. Racine then took off defendant’s motorcycle colors that she
had been wearing which proclaimed her the property of defendant. Robinson observed that
Racine was very angry and fearful at this time and Racine exclaimed that defendant “had [her]
on the floor with a knife to her neck.” Merry Wade also testified that she saw defendant yanking
Racine out of the club.



                                               -1-
        When defendant and Racine were asked to take their physical confrontation outside, they
sat in defendant’s black GMC Jimmy truck with Racine in the front passenger seat and defendant
standing in front of her, blocking her exit, and the pair continued to argue. When Robinson
attempted to approach the couple, defendant would not allow her to speak with Racine. After
Robinson went back inside the motorcycle club for about 20 minutes, she came back outside and
found that Racine and defendant had left. Robinson never saw or heard from Racine again.

       Defendant later returned to the club alone about 45 minutes later but did not speak to
Robinson. Robinson left the motorcycle club about 6:00 a.m. the morning of April 27, 2014.
She became concerned about Racine when she had not talked to her all week and no one else had
heard from her. Robinson then contacted defendant by text message asking if he knew where
Racine was. Defendant responded that Racine was not with him and he stated that he and Racine
had broken up. Defendant also stated that Racine did not take her cell phone when she left
because he had paid for her cell phone. After Robinson attempted to contact defendant to
discuss the matter further by phone, defendant did not respond to her calls and Robinson made a
missing persons report.

        Robinson also testified that defendant was aware that Racine was intimately involved
with other men during the course of her relationship with defendant. Derrick McAdory, also a
member of the motorcycle club, testified that he was in an intimate relationship with Racine at an
unspecified point of time and that he was text messaging back and forth with Racine in early
April 2014. During McAdory’s testimony it became clear that some information regarding his
relationship with Racine had been “publicly disbursed[ ]” throughout the motorcycle club.

         Lachana Taliaferro, Racine’s younger sister, testified that she had not heard from Racine
since April 26, 2014. At the time of trial in September 2014, Lachana had tried to contact her
sister by text and phone every day and had received no response. Lachana and her family were
still looking for Racine at the time of trial. According to Lachana, Racine was very good about
responding to Lachana regularly on Facebook before her disappearance.

        During the early morning hours of April 27, 2014, the morning after Racine was last
seen, defendant awakened Merry Wade and Jason Wedel, both of whom were staying at his
home. Defendant asked Wade and Wedel to leave the house so that he could speak to Racine in
private. Wade described defendant as very anxious at that time and pacing the room. While
Wade waited for someone to come and pick her up from defendant’s house, she tried to call
Racine twice, but the calls went straight to Racine’s voicemail. Defendant told Wedel, also a
member of the motorcycle club, not to return to the house until 5:00 p.m. Wedel testified that
there was no sign of Racine in the house that morning, but he thought she was in her bedroom
asleep. When Wedel called defendant later that day, defendant told him that he had broken up
with Racine and kicked her out of his home.

       Wedel returned to defendant’s home three days later. Defendant informed Wedel that he
had given Racine three days to collect her personal belongings, and stated that he would be
moving a new girlfriend into the home. Wedel assisted defendant move Racine’s personal
belongings out of the home and into an abandoned home next door. Police later recovered the
belongings from the abandoned home. Wade stated that when she returned to defendant’s home
on April 28, 2014, to retrieve her personal belongings, she attempted to enter the home’s

                                               -2-
basement, but defendant intervened and stopped her and defendant went down to the basement
himself to retrieve Wade’s belongings.

        Defendant engaged in other conduct related to the disappearance. On the afternoon of
April 27, 2014, defendant visited a T-Mobile store and sold Racine’s cell phone. In addition,
defendant contacted Randy Hendricks in the days following Racine’s disappearance and asked
him to do some regular cleaning duties that he routinely performed around defendant’s home.
Defendant made an unordinary request for Hendricks to clean his basement with straight bleach
and water, and Hendricks declined to do so for safety reasons. While he was cleaning,
Hendricks discovered what appeared to be dried blood on defendant’s bedroom door, and as he
tried to clean it off, defendant said to him, “is that what I think it is?” Hendricks then informed
defendant the substance was dried blood and it was difficult to clean. Hendricks testified that
defendant stated that he was tired of women lying to him. When defendant asked Hendricks to
bag up Racine’s clothes and place them in the vacant house next door, Hendricks declined.

        Paisley Almore was defendant’s ex-girlfriend, she had been in contact with defendant in
early and mid-April 2014, and then in early May 2014 after she saw a missing persons flyer for
Racine on Facebook. Following Racine’s disappearance, Almore had several conversations with
defendant about Racine. For reasons not entirely clear from the record, Almore asked defendant
why there were bloody clothes at the house next to his home following Racine’s disappearance.
Almore testified that defendant told her that “[Racine’s] clothes were bloody because when you
choke someone and they take their last breath the person cough[s] up blood.” According to
Almore, defendant told her that he choked Racine in his car. Defendant also told Almore that he
and Racine had engaged in a physical altercation after he found out that Racine had engaged in
infidelity.

        Although defendant originally told Almore that Racine had jumped out of his car at
Woodward and Davidson after they fought, Almore “called [defendant’s] bluff” and defendant
then admitted to choking Racine. According to Almore, defendant then got out of his car at his
home and noticed that Racine did not follow him out of the car. Because defendant thought
Racine was intoxicated and asleep, he left her in the car, and when he went back to the car to
help her he realized that Racine did not have a pulse. Defendant also told Almore that he put
Racine in the back of his truck and that he placed her body in a building but did not identify the
location of the building. Defendant planned to leave Michigan to travel to California and he told
Almore that “with no body there’s no case.”

         William Bell, an inmate housed in the same ward of the Wayne County Jail as defendant,
testified that defendant informed him that Racine had engaged in infidelity, disrespected him,
and was romantically involved with someone else in the motorcycle club. Bell testified that
defendant stated that he and Racine had an argument in his vehicle and defendant choked Racine.
Defendant told Bell that he did not know that Racine had died and he left her in his vehicle.
When he returned to his vehicle later to check on her, defendant discovered that Racine was not
breathing. According to Bell, defendant then took Racine’s body to a vacant house.

       Dr. Carl Schmidt, Wayne County Chief Medical Examiner, testified that the evidence
presented at trial that Racine had coughed up blood as she was being choked was consistent with
what would take place during a strangulation. Officer Jarmaire McIntire testified regarding the

                                                -3-
extent of the police search efforts including the use of cadaver dogs to search at defendant’s
home, the vacant house next door, the surrounding neighborhood and a prior address of
defendant’s. Officer McIntire also testified regarding the visor of defendant’s GMC Jimmy
truck, which was admitted into evidence and contained foot impressions consistent with someone
kicking against the visor.

      Officer McIntire also testified about several Facebook postings from defendant’s
Facebook page. Specifically, Office McIntire testified as follows:

               Q. I’m going to hand you some documents. I’m going to ask you to look
       at those . . . Would you read the evidence tag number and describe what’s there?

               A. I have in my hand . . . it is a screen shot capture of a Facebook page for
       John Doe, SSMC. We later learned that was John Doe, the defendant, which was
       his motorcycle club name. SSMC stood for Satan Sidekick Motorcycle Club. On
       this page that I’m looking at it was dated May 2nd, titled John Doe Satan Sidekick
       Motorcycle Club, I hug the people I hate, So I know how big to dig the hole in my
       backyard.

               Next photograph is labeled Peoples Exhibit No. 4, dated today’s date, John
       Doe, Satan Sidekicks Motorcycle Club. The date that this picture was uploaded
       was April 26th, it says a walk in the woods helps me relax and release tension, the
       fact I am dragging a body should be entirely irrelevant. There’s a photograph of a
       wooded area with the words input in the photograph.

                Next is People’s Exhibit No 5 . . . This post was updated on April 26th. It
       says that what I be telling them you always got more than one hoe. And it’s a
       caption of a man and a woman speaking. And there’s also a picture of the serial
       killer, Jason, from Friday the 13th and above his head it says, oh, look, she’s
       running away.

               [] People’s Exhibit No. 6. Again, it’s also screen captured from the
       defendant’s Facebook page, photograph of Jason, the serial killer from the Friday
       the 13th movies, the caption that was within the photograph reads I’ll wait until
       she trips over nothing. Bitches always tripping over nothing.

              And the next photograph is Peoples Exhibit No 7 dated April 27th, is when
       the post was made by the defendant, and his status update is, it says single, can’t
       stand unfaithful lying bitches . . .

       Office McIntire offered similar testimony about additional Facebook postings.
Thereafter, defendant was convicted and sentenced as set forth above. This appeal ensued.

                                          II. ANALYSIS

        On appeal, defendant first argues that the prosecution failed to establish the corpus delicti
of first-degree premeditated murder before defendant’s inculpatory statements were admitted
into evidence. Defendant raised this issue in the trial court and the trial court addressed and

                                                -4-
denied defendant’s corpus delicti challenge; therefore, the issue was preserved for our review.
People v Ish, 252 Mich App 115, 116; 652 NW2d 257 (2002).

        We review a trial court’s decision regarding the application of the corpus delicti rule for
an abuse of discretion. People v King, 271 Mich App 235, 239; 721 NW2d 271 (2006). A trial
court’s decision amounts to an abuse of discretion when it falls outside the range of reasonable
and principled outcomes. People v Martz, 301 Mich App 247, 253; 836 NW2d 243 (2013).

         In Ish, 252 Mich App at 116, this Court explained that “[t]he purpose of the corpus delicti
rule is to prevent the use of a defendant’s confession to convict him of a crime that did not
occur” (citation omitted). Accordingly, the prosecution is not permitted to present evidence of a
defendant’s confession in a criminal case unless it presents direct or circumstantial evidence that
is independent of the defendant’s confession that the “specific injury or loss occurred and that
some criminal agency was the source or cause of the injury.” Id. (citation omitted); see also
People v Schumacher, 276 Mich App 165, 180; 740 NW2d 534 (2007). Such evidence is
required before the prosecution may introduce a defendant’s inculpatory statements. People v
McMahan, 451 Mich 543, 548; 548 NW2d 199 (1996). Therefore, once the prosecution
introduces evidence satisfying the corpus delicti of the crime, “appropriate extrajudicial
confessions of the accused are admissible.” Id. at 549-550. In a murder prosecution, the corpus
delicti rule requires proof of a death caused by criminal agency. Id. at 549.

        The trial court did not abuse its discretion in holding that the corpus delicti in this first-
degree premeditated murder prosecution was established before defendant’s inculpatory
statements were admitted. Before defendant’s statements were admitted, the prosecution
presented ample circumstantial evidence to prove that Racine was deceased and that her death
resulted from criminal agency at the hands of defendant. Ish, 252 Mich App at 116. Here,
evidence showed that defendant and Racine were involved in a heated physical altercation at the
motorcycle club. Robinson testified that defendant physically forced Racine to leave the club
with him after which Racine removed defendant’s motorcycle colors in a public display.
Robinson testified that Racine was angry and fearful at the time and Racine exclaimed to
Robinson that defendant had held her on the floor of the restroom with a knife to her neck.
Wade also observed defendant dragging the victim out of the motorcycle club against her will.
The argument continued outside the motorcycle club in defendant’s truck with defendant
obstructing Racine from leaving the front passenger seat. When defendant drove away with
Racine, she was never seen again.

        In addition to introducing evidence to show that defendant had the opportunity to kill
Racine, the prosecution also introduced evidence to support that defendant had motive to kill the
victim. See e.g. People v Unger, 278 Mich App 210, 223; 749 NW2d 272 (2008) (while not an
element of the crime, “evidence of motive in a prosecution for murder is always relevant”).
Specifically, evidence showed that there was significant discord between defendant and Racine
because she had been involved in an intimate relationship with another motorcycle club member
at the time leading up to her disappearance. Defendant’s statements to witnesses following
Racine’s disappearance showed that he was angry about the infidelity.

       Moreover, evidence of defendant’s other behavior following the disappearance showed
that Racine was deceased and that her death resulted from defendant’s criminal act. Ish, 252

                                                 -5-
Mich App at 116. Both Wade and Wedel testified about defendant’s suspicious behavior early
on the morning after Racine was last seen alive, when he awakened them both unexpectedly and
asked them to leave his home so he could speak to Racine in private. Neither Wade nor Wedel
recalled seeing Racine in the home that day. Defendant also sold Racine’s cell phone shortly
after their violent altercation at the motorcycle club and enlisted Wedel’s help in discarding her
personal belongings in a vacant house next to his home in the days following her disappearance.
Furthermore, defendant prevented Wade from entering his basement shortly after the
disappearance and then asked a friend to clean his basement with bleach and water. The friend
then discovered dried blood on the door to defendant’s bedroom.

        Defendant cites McMahan, 451 Mich at 549-550, to support that the prosecution failed to
establish the corpus delcti of first-degree murder. In McMahan, an individual named Carolyn
Kenyon left her apartment and was not seen or heard from again. Id. at 545. Aside from the
defendant’s inculpatory confession that he killed Carolyn Kenyon, there was virtually no
evidence of criminal agency leading to her death. After this Court reversed the defendant’s jury
trial conviction of second-degree murder on the basis of virtually nonexistent evidence leading to
Carolyn Kenyon’s disappearance, our Supreme Court affirmed. Id. at 547, 553.

        The McMahan Court distinguished the facts of that case from those of People v Brasic,
171 Mich App 222; 429 NW2d 860 (1988), and People v Modelski, 164 Mich App 337; 416
NW2d 708 (1987). The McMahan Court noted that in Brasic, there was evidence of physical
violence by the defendant toward the victim in the time leading up to the victim’s disappearance.
McMahan, 451 Mich at 552. The McMahan Court further observed that in Modelski, the facts
showed evidence of significant marital discord between the defendant and the victim, including
allegations of infidelity leading up to the victim’s disappearance after which the defendant gave
away the victim’s personal belonging. McMahan, 451 Mich at 552. The McMahan Court
concluded:

               We agree with the Court of Appeals that evidence of criminal agency
       equivalent to that in Brasic and Modelski is not present in the instant case.
       Although the trial testimony indicates that Carolyn Kenyon was last seen alive
       with defendant, there was no testimony of any problems or altercations between
       the defendant and Carolyn Kenyon either on the night she disappeared or anytime
       previously in their relationship. [McMahan, 451 Mich at 552-553.]

        This case is dissimilar to McMahan and more akin to Brasic and Modelski. Here, unlike
in McMahan, evidence showed that defendant and Racine had a violent encounter in the hours
leading up to her disappearance, their relationship was in a state of discord and was strained by
allegations of infidelity, defendant was the last person seen with her, and defendant disposed of
her personal belongings shortly after her disappearance. This circumstantial evidence is similar
to the evidence in Brasic and Modelski, which was sufficient to establish the corpus delicti of the
crimes in those cases. Thus, contrary to defendant’s argument, McMahan supports that the trial
court did not abuse its discretion in rejecting defendant’s corpus delicti challenge.

        In short, before introducing defendant’s inculpatory statements, the prosecution presented
sufficient evidence to establish that Racine was deceased and that her death resulted from


                                                -6-
criminal agency at the hands of defendant. Ish, 252 Mich App at 116. The trial court did not
abuse its discretion in rejecting defendant’s corpus delicti challenge. Id.

      Defendant next contends that the trial court erred in admitting postings from his
Facebook page.

        We review a trial court’s ruling on the admissibility of evidence for an abuse of
discretion. People v Carrier, 309 Mich App 92, 103-104; 867 NW2d 463 (2015). To the extent
that we are required to interpret a rule of evidence, our review is de novo. Id. Because
defendant failed to preserve his hearsay and authentication arguments, our review is for plain
error affecting defendant’s substantial rights. People v Chelmicki, 305 Mich App 58, 62; 850
NW2d 612 (2014).

      Defendant first argues that the Facebook postings were not properly authenticated. This
argument lacks merit.

       MRE 901(a) governs the authentication of evidence and it provides:

               The requirement of authentication or identification as a condition
       precedent to admissibility is satisfied by evidence sufficient to support a finding
       that the matter in question is what its proponent claims.

“An example of authentication or identification that conforms to the requirements of MRE
901(a) is ‘[t]estimony that a matter is what it is claimed to be.’” People v McDade, 301 Mich
App 343, 352; 836 NW2d 266 (2013), quoting MRE 901(b)(1). “It is axiomatic that proposed
evidence need not tell the whole story of a case, nor need it be free of weakness or doubt. It need
only meet the minimum requirements for admissibility.” Id. (quotation marks and citation
omitted).

       With respect to the Facebook postings, at trial the prosecution confirmed with Officer
McIntire that he reviewed defendant’s Facebook page. Officer McIntire then went through the
Facebook postings confirming that they were screen shot photographs of a Facebook page
assigned to John Doe of Satan’s Sidekicks Motorcycle Club, an alias that defendant routinely
employed. There was no assertion made at trial that the Facebook page did not belong to
defendant. Officer McIntire’s testimony was sufficient to show that the Facebook postings were
what the prosecution claimed them to be and the testimony satisfied the authentication
requirements of MRE 901(a) and the trial court did not err in admitting the evidence. McDade,
301 Mich App at 352.

      Next, defendant argues that the Facebook postings amounted to inadmissible hearsay.
We disagree.

       MRE 801(d)(2) provides in relevant part that admissions of a party opponent are non-
hearsay when:

              [t]he statement is offered against a party and is (A) the party’s own
       statement, in either an individual or a representative capacity . . . (B) a statement
       of which the party has manifested an adoption or belief in its truth, or (C) a

                                                -7-
       statement by a person authorized by the party to make a statement concerning the
       subject. . . .

       In this case, the Facebook postings were statements that were posted on defendant’s
Facebook page and there was nothing to support that the statements were posted by anyone other
than defendant. As such, the statements were admissions and were non-hearsay under MRE
801(d)(2) and the trial court did not abuse its discretion in admitting the statements into
evidence. Carrier, 309 Mich App at 103-104.

       Next, defendant argues that the probative value of the Facebook postings was
substantially outweighed by unfair prejudice.

       MRE 403 provides as follows:
       Although relevant, evidence may be excluded if its probative value is
       substantially outweighed by the danger of unfair prejudice, confusion of the
       issues, or misleading the jury, or by considerations of undue delay, waste of time,
       or needless presentation of cumulative evidence.

        In People v Daniels, ___ Mich App ___; ___ NW2d ___ (2015) (Docket No. 320499);
slip op at 9, this Court observed that MRE 403 is employed “sparingly” to exclude evidence, and
that when determining “whether the probative value of evidence is substantially outweighed by
unfair prejudice” pursuant to MRE 403, the trial court should engage in a balancing test that
weighs the following factors:

       the time required to present the evidence and the possibility of delay, whether the
       evidence is needlessly cumulative, how directly the evidence tends to prove the
       fact for which it is offered, how essential the fact sought to be proved is to the
       case, the potential for confusing or misleading the jury, and whether the fact can
       be proved in another manner without as many harmful collateral effects.
       [Daniels, ___ Mich App at ___; slip op at 9-10, quoting People v Blackston, 481
       Mich 451, 462; 751 NW2d 408 (2008).]

MRE 403 has traditionally been used to “exclude[] otherwise admissible evidence because the
evidence is overly sensational or needlessly cumulative.” People v Uribe, 310 Mich App 467,
472; 872 NW2d 511 (2015) (footnote omitted). Additionally, the determinations made pursuant
to MRE 403 are best left to the trial court, which is in a better position to make a
contemporaneous assessment of the presentation, credibility and effect of testimony. Blackston,
481 Mich at 462.

        In this case, the Facebook postings were relevant to show why police began investigating
defendant and to show motive and defendant’s state of mind during the days leading up to and
after the victim disappeared. Defendant made statements about murdering people, about
dragging a dead body through the woods, about burying a dead body in his backyard, and he
updated his status to show he was single. In addition, defendant made derogatory statements
about women including a statement wherein he indicated he was single and stated “can’t stand
unfaithful lying bi—s.” These postings were relevant to show discord in defendant’s relationship
with the victim, which was probative of motive. See Unger, 278 Mich App at 223.

                                               -8-
        In addition to being relevant, the probative value of the evidence was not significantly
outweighed by the danger of unfair prejudice. MRE 403. “All relevant evidence is prejudicial; it
is only unfairly prejudicial evidence that should be excluded.” People v McGhee, 268 Mich App
600, 613-614; 709 NW2d 595 (2005) (citation omitted). Unfair prejudice arises where there is a
possibility that evidence with minimal probative value will be given undue weight by the jury.
Id. at 614 (citation omitted). Where the evidence has the potential to raise issues extraneous to
the merits of the case, such as jury bias, shock, sympathy or anger, the danger of unfair prejudice
is very much present. Id. (citation omitted).

       Here, the evidence was not unfairly prejudicial. Id. The evidence did not raise issues
extraneous to the merits of the case, it did not cause undue delay, it was not needlessly
cumulative, and there was low potential to confuse or mislead the jury. Blackston, 481 Mich at
462; McGhee, 268 Mich App at 613-614. Moreover, given the nature of the case, the evidence
was not of minimal probative value, but rather it was highly relevant to show motive and state of
mind. McGhee, 268 Mich App at 613-614. In short, the trial court did not abuse its discretion in
admitting the Facebook postings. Carrier, 309 Mich App at 103-104.

       Affirmed.



                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Karen M. Fort Hood
                                                            /s/ Stephen L. Borrello




                                                -9-